               Case 5:18-cr-00258-EJD Document 367 Filed 03/30/20 Page 1 of 8




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5589
 9        Fax: (408) 535-5066
          Email: Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                       ) Case No. 18-CR-258 EJD
                                                     )
16           Plaintiff,                              ) JOINT STATUS MEMORANDUM
                                                     )
17      v.                                           )
                                                     )
18   ELIZABETH HOLMES and RAMESH                     )
     “SUNNY” BALWANI,                                )
19                                                   )
             Defendants.                             )
20                                                   )
                                                     )
21

22           The parties in the above-captioned matter hereby file this joint status memorandum in advance of
23 the hearing set for April 1, 2020.

24 I.        Government’s Statement
25           On March 20, 2020, the Court issued an Order re Severance of Trials. ECF No. 362. The Court
26 found good cause to sever the trials of Ms. Holmes and Mr. Balwani. Id. The Court stated that Ms.

27 Holmes’s trial will proceed as scheduled and directed all parties to meet and confer and file proposed

28

     JOINT STATUS REPORT                             1
     18-CR-258 EJD
               Case 5:18-cr-00258-EJD Document 367 Filed 03/30/20 Page 2 of 8




 1 revised schedules no later than March 30, 2020. Id. On March 26, 2020, the parties met and conferred.

 2 The government respectfully submits as follows:

 3          On March 6, 2020, as provided in the Court’s scheduling order, the government served a

 4 summary under Rule 16 for each expert witness that it intends to call at trial in its-case in chief. On

 5 March 6, 2020, as provided in the Court’s scheduling order, the government also provided notice of any

 6 evidence of other crimes, wrongs or acts which the government intends to offer under Federal Rule of

 7 Evidence 404(b). The defendant has objected to the sufficiency of the government’s notice; the

 8 government maintains its notice was sufficient, but will nonetheless supplement its notice on or before

 9 April 3, 2020. On or before May 1, 2020, the government shall serve witness and exhibit lists for its
10 case-chief and shall identify any statement the government intends to offer under Federal Rule of

11 Evidence 801(d)(2)(E).

12          In light of the Court’s Order re Severance of Trials [ECF No. 362], the government intends to

13 file a motion on or before April 1, 2020. Otherwise, the government seeks no adjustments to the current

14 schedule.

15          The government disputes many of the factual averments in the defendant’s statement and the

16 propriety of much of the relief sought. The government will respond to any noticed motion the

17 defendant files.

18 II.      Ms. Holmes’ Statement

19          Pursuant to the Court’s March 20 Order, the defense provides the below status update. Part A
20 discusses the pretrial schedule. Part B addresses the challenges and legal impediments relating to the

21 COVID-19 pandemic on Ms. Holmes’ trial preparation.

22          A.      Update on the Pretrial Schedule.
23          When the Court first set the trial date, counsel for Ms. Holmes noted that there was little margin
24 for error in the schedule given the voluminous discovery still outstanding at the time. See 6/28/19 Hr’g

25 Tr. 8; see also 7/17/19 Hr’g Tr. 28 (stating desire to “keep on the schedule that is a tough schedule for

26 the defense”). Ms. Holmes noted, and the government recognized, that the schedule was particularly

27 challenging for her trial team, since it was new to the case post-indictment. See Dkt. No. 80 (Joint

28

     JOINT STATUS REPORT                             2
     18-CR-258 EJD
                Case 5:18-cr-00258-EJD Document 367 Filed 03/30/20 Page 3 of 8




 1 Status Mem. (June 21, 2019)) (jointly requesting a September 2020 or later trial date in part because

 2 “counsel for defendant Holmes . . . did not represent Ms. Holmes during the investigation that led to the

 3 indictment”). The following unforeseen events within and outside the case have made the already

 4 difficult task of preparing to try this complex case in the timeframe set by the Court all the more

 5 difficult.

 6                  1.      The Government’s Delinquency in Discovery.

 7          Because of the case’s complexity and the massive amounts of discovery involved, the proposed
 8 schedule presumed strict compliance with discovery obligations and interim deadlines to make trial at

 9 the date set by the Court possible. See 7/17/19 Hr’g Tr. 14. The defense has heard the Court when it
10 has expressed its desire to adhere to the trial date, and has taken all possible steps to keep the case on

11 track even when encountering delays not of our making. See 11/4/19 Hr’g Tr. 86. The defense has

12 missed no deadlines, and will continue to take all steps possible to meet deadlines.

13          The same cannot be said of the government. The government has produced substantial discovery
14 subsequent to the September 16, 2019 government Rule 16 production deadline. See Dkt No. 121 (Joint

15 Status Mem. (Sept. 30, 2019)) (noting that delays in production of FDA and CMS documents at that

16 time already violated government’s agreement to complete its Rule 16 productions by September 16,

17 2019). The government has ignored or defied orders of the Court. 1 It delayed for almost six weeks in

18 providing the defense with the Bill of Particulars that the Court ordered on February 11, 2020. 2

19          The burdens of the government’s failure to meet deadlines have not harmed its preparation, but
20
           1
             Although the Court ordered the production of FDA documents by December 31, 2019, the
21 government on the eve of that deadline proposed instead completing its productions sometime in May
   2020. See See Dkt. No. 215, at 5 (Gov’t Mot. to Extend Deadline); Dkt. No. 216, at 1 (Balwani Opp’n
22 to Gov’t Mot. to Extend Deadline). The government produced over 170,000 pages of FDA discovery on
   the December 31 deadline, and since then has produced over 800,000 pages. The government recently
23 confirmed that it is only about half-way complete with its FDA productions, meaning that the defense
   may receive upwards of a million pages of discovery between now and trial. That outstanding discovery
24 includes documents from at least six key custodians identified by the defense that the government
   represented it would prioritize, but has not.
25         2
             On February 13, the defense requested the government provide the Bill of Particulars by
26 February  21. The government instead proposed March 12, a full month after the Court’s Order. The
   defense at that time did not to seek a Court Order requiring prompt compliance because, under the
27 standard briefing schedule, that could only have marginally advanced the date. On March 12, however,
   the government gave itself an extension of time until March 23 “in light of the need to incorporate
28 recently collected evidence.” The Bill the government finally provided on March 23 relies heavily on
   evidence collected after the Court’s February 11 Order.
     JOINT STATUS REPORT                              3
     18-CR-258 EJD
                Case 5:18-cr-00258-EJD Document 367 Filed 03/30/20 Page 4 of 8




 1 have delayed and impeded preparation of the defense. Indeed, instead of focusing on past due deadlines,

 2 the government has instead continued its investigation, 3 continued to expand the case, 4 and thereby

 3 exacerbated the difficulties of an already challenging schedule and circumstances. The government as

 4 recently as March 26 expressed the view that it needs a modification of the schedule to address one or

 5 two expert witnesses, yet takes the view that the defense needs no additional time to deal with the

 6 million-plus pages of discovery that have not yet been produced, the twenty-two new broad categories of

 7 factual allegations it indiscriminately dumped into its Rule 404(b) notice, or the new evidence in the Bill

 8 of Particulars.

 9                   2.    The Government’s Expansive Rule 404(b) Disclosures.

10          On March 6, 2020, the government disclosed twenty-two broad categories of evidence reaching
11 far afield from the two charged wire fraud schemes that it purports will be admissible under Rule 404(b).

12 See Ex. A. While the defense disagrees that most (if not all) of the disclosed categories are proper Rule

13 404(b) evidence or have any relevance to the case, 5 the government’s notice carries significant risk of

14 expanding the scope of the trial beyond manageable bounds and impairing the defense’s efforts to

15 prepare for trial even if the bulk of the evidence were excluded.

16          The Rule 404(b) notice unreasonably burdens the defense and the Court in many ways. It
17 explodes the time period for relevant statements and documents from three years to upwards of ten by

18 implicating statements made throughout Theranos’ 15-year existence. It involves completely new

19 categories of statements and conduct directed at new audiences, including Walgreens and Safeway—

20 entities with which Theranos had multi-year relationships involving scores of witnesses and many

21
            3
22           The government has conducted at least 16 witness interviews since the December 31 deadline
   instead of facilitating production of documents from the remaining priority FDA custodians.
23         4
             The government’s March 6 disclosure of evidence it may seek to admit under Federal Rule of
   Evidence 404(b) included twenty-two categories of evidence that threatens to expand vastly the scope of
24 the case. See Part II.A.2, infra. The government’s belated Bill of Particulars is chock full of newly
   acquired evidence and statements from recently conducted interviews.
25         5
             While it is broad, the Rule 404(b) notice lacks the detail and evidentiary support required by the
26 Criminal  Local Rule 16-1(c)(3) and Federal Rule of Evidence 404(b)(2). At the March 26 meet and
   confer, the government stated that it would address Ms. Holmes’ concerns about the sufficiency of its
27 disclosures today (March 30), as the defense had requested. Ms. Holmes was prepared to file a motion
   today to address remaining deficiencies, if any. But again, the government in its portion of this Status
28 Report extended its own response deadline to this Friday, further delaying our ability to address these
   404(B) issues.
     JOINT STATUS REPORT                             4
     18-CR-258 EJD
              Case 5:18-cr-00258-EJD Document 367 Filed 03/30/20 Page 5 of 8




 1 thousands of communications. It raises significant privilege concerns that are likely to spawn ancillary

 2 litigation in this and other courts by placing statements to lawyers and journalists front-and-center.

 3 Finally, its breadth will require extensive motion practice that will be difficult to address within the

 4 current schedule.

 5          The government’s proposed Rule 404(b) evidence, if admitted, would overwhelm this already

 6 broad case. Preparing to combat these new allegations will require substantial effort and time that is

 7 incompatible with the current schedule.

 8                  3.     The Government’s Treatment of Theranos-Privileged Documents.

 9          The government’s treatment of Theranos-privileged material in a tranche of over 2.6 million
10 pages of documents recently transferred from the taint team to the trial team further hinders the

11 defense’s ability efficiently to prepare for trial on the current schedule. In October 2018, the

12 government agreed to establish a taint team to review certain potentially privileged documents produced

13 by Theranos. Dkt. No. 60. The taint team’s year-long privilege review was not completed until

14 December 18, 2019, however, and even then it did not include identification of documents in which

15 Theranos holds privilege or work-product protections. The defense understands that the Theranos

16 Assignee has not and is not waiving any privileges, yet the tranche recently transferred to the trial team

17 appears to include tens of thousands of privileged documents that the taint team was specifically

18 instructed not to filter out. To adhere with their ethical obligations, however, both the government and

19 the defense will need to set aside any privileged documents they discover in this set and meet and confer

20 with the Theranos Assignee or seek relief from the Court permitting the use of the documents. An

21 agreement between Theranos and the government confirms that the government is ethically obligated to

22 exclude these privileged documents and return them to the assignee, yet the government disclosed the

23 existence of this agreement to the defense for the first time this month—and has not yet filtered out the

24 privileged documents, notwithstanding the defense’s request that its taint team do so. Ltr. from C.

25 Davies to J. Bostic (Mar. 29, 2018) (“If the Department [of Justice] discovers Privileged materials

26 disclosed by Theranos, it shall promptly notify Theranos in writing. This Agreement does not alter any

27 ethical obligations an attorney may have with respect to discovery of inadvertent disclosure of

28 information or documents by another party.”). Accordingly, Ms. Holmes does not know which

     JOINT STATUS REPORT                              5
     18-CR-258 EJD
                Case 5:18-cr-00258-EJD Document 367 Filed 03/30/20 Page 6 of 8




 1 documents in this set—which is part of the government’s Rule 16—are actually appropriate for use in

 2 the case. The government’s unorthodox approach of producing to the defense tens of thousands of

 3 documents under Rule 16 that it may lack the power to use with witnesses or at trial—while at the same

 4 time putting interactions with attorneys front and center in its 404(B) notice—only adds unnecessary

 5 uncertainty and complexity into the trial preparation process and may spawn privilege-related litigation

 6 as trial approaches.

 7                  4.      Severance.

 8          The fact that the case has now been severed for trial inevitably affects trial-preparation. Contrary
 9 to the expectations of the Court and the defense, the government made clear last week that its case
10 against Ms. Holmes remains approximately the same size as it would have been for the joint trial.

11 Accordingly, counsel for Ms. Holmes now must prepare to examine completely all witnesses at trial, and

12 handle all legal motions.

13          B.      COVID-19 Challenges and Legal Impediments.
14          The COVID-19 epidemic is challenging for all citizens—including the Court, the parties, and
15 counsel. Our struggles pale by comparison to those experienced by the afflicted and those who are

16 treating them, or those who have been displaced as a result of the crisis. The circumstances do however

17 make preparing for a complex months-long trial such as this extremely difficult. Based on direction

18 from public health experts, and consistent with an order from the Mayor of Washington, D.C., Williams

19 and Connolly LLP has prohibited all but a handful of essential workers from working from our offices.

20 That status is likely to continue to be the case through at least April 24, 2020, the date through which the

21 District’s closure of non-essential businesses is currently set to last, if not beyond. See Mayor’s Order

22 2020-053 (Mar. 24, 2020). 6 Of course, we continue to serve all of our clients and meet our professional

23 obligations, including our obligations to this Court.

24          In effort to be prepared for trial on the current schedule, we will need to do an enormous number
25 of tasks, nearly all of which are typically done in close proximity to our client, other attorneys,

26
            6
27           https://coronavirus.dc.gov/release/mayor-bowser-orders-closure-non-essential-businesses.
   Indeed, just today the Mayor issued a further “stay-at-home” order requiring that D.C. residents—which
28 includes many members of the defense team—may only leave their residences to engage in essential
   activities or work at essential businesses. See https://coronavirus.dc.gov/stayhome.
     JOINT STATUS REPORT                              6
     18-CR-258 EJD
              Case 5:18-cr-00258-EJD Document 367 Filed 03/30/20 Page 7 of 8




 1 paralegals, support staff, testifying experts, consulting experts, and fact witnesses. Those tasks include

 2 serving early return document subpoenas, trial subpoenas, lengthy in person meetings with our client,

 3 team meetings involving extensive use of documents, meeting with witnesses that involve the extensive

 4 use of documents, review of potential trial exhibits, preparation of examinations, preparation of trial

 5 demonstratives with litigation support staff, preparation of numerous extensive motions, meeting with

 6 expert witnesses to prepare for testimony, working with consulting experts to prepare for cross

 7 examination of government witnesses. Nearly all of the tasks are proceeding on multiple tracks to meet

 8 the demands of the schedule—particularly given the increased size and complexity of the case that has

 9 resulted from the recent government disclosures referenced above. Many of the tasks we currently need
10 to do can be done remotely; others cannot effectively be done that way (particularly those involving

11 large numbers of documents or potential exhibits, nearly all of which physically reside in our offices), or

12 are slower and more cumbersome.

13          Many of our tasks (such as creation of trial materials, witness preparation, and service of

14 subpoenas) and meetings would currently be prohibited by state or local law in the various jurisdictions

15 in which they need to occur, including, among other places, in California, the District of Columbia, the

16 State of Maryland, the State and City of New York, the Commonwealth of Virginia, the State of Illinois,

17 and the State of Michigan. Some of these tasks also will require members of this team or agents we

18 retain to undertake actions that public health officials have deemed to be inadvisable and/or unlawful.

19 Travel for meetings may in some circumstances also be unlawful. Some of the recipients we need to

20 serve with subpoenas or witnesses we need to interact with for trial preparation are health care

21 professionals and institutions and laboratory and testing companies. Others are people who are sheltered

22 in place and hesitant or unwilling to meet with us in person. We expect many subpoena recipients

23 and/or witnesses to respond with hostility to receipt of subpoenas or other contacts during this time, and

24 to question the lawfulness of our actions.

25          In the face of these obstacles, we will continue our preparation and undertake all necessary trial

26 preparation tasks, consistent with the current schedule. While we are hesitant to encourage any person

27 to undertake actions that are contrary to advice and directions from public health officials or impose any

28 burdens on health care professionals or institutions, we must adhere to the direction provided by this

     JOINT STATUS REPORT                             7
     18-CR-258 EJD
              Case 5:18-cr-00258-EJD Document 367 Filed 03/30/20 Page 8 of 8




 1 Court regarding the time and manner in which it wishes to proceed with this case. As officers of the

 2 Court, we are duty bound to do our best to meet any judicial requirements that are imposed. We

 3 recognize and are respectful of the many competing demands that the Court needs to balance, how

 4 difficult the balancing of those demands may be in present circumstances, and we will continue to do

 5 our best to meet the timelines the Court has deemed appropriate in these circumstances. 7

 6          Given that the Court has determined that it is necessary to proceed as scheduled, we intend to file

 7 a noticed motion today seeking Orders to facilitate timely trial preparation going forward. 8 We propose

 8 that we discuss an appropriate hearing date for that motion at the upcoming status conference.

 9 DATED: March 30, 2020                                 Respectfully submitted,

10                                                       ADAM A. REEVES
                                                         Attorney for the United States
11
                                                         Acting Under Authority Conferred
12                                                       by 28 U.S.C. § 515

13

14                                                       ROBERT S. LEACH
                                                         JOHN C. BOSTIC
15                                                       VANESSA BAEHR-JONES
16                                                       JEFF SCHENK
                                                         Assistant United States Attorneys
17
     DATED: March 30, 2020                               Respectfully submitted,
18
                                                         WILLIAMS & CONNOLLY LLP
19

20
                                                                 /s/
21
                                                         LANCE WADE
22                                                       Attorneys for Defendant Elizabeth Holmes
23

24

25

26
         7
           We are similarly duty bound to our client, and in the event that adequate trial preparation
27 becomes simply impossible, we will be obligated to advise the Court and seek appropriate relief.
         8
28         The government objected to attaching the proposed orders to a Joint Status Report.
   Accordingly, Ms. Holmes will be filing today a noticed motion seeking these Orders.
     JOINT STATUS REPORT                             8
     18-CR-258 EJD
Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 1 of 11




                    EXHIBIT A
       Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 2 of 11




                                                  U.S. Department of Justice
                                                  United States Attorney
                                                  Northern District of California


                                                150 Almaden Boulevard, Suite 900        (408) 535-5061
                                                San Jose, California 95113          Fax:(408) 535-5066



                                                  March 6, 2020

VIA EMAIL

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

Jeffrey B. Coopersmith
Orrick Herrington & Sutcliffe LLP
701 5th Avenue, Suite 5600
Seattle, WA 98104-7097

                Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                       CR-18-00258-EJD
                       Notice re Government’s Intent to Introduce Certain Evidence

Dear Counsel:

        We write to provide notice that the government may seek to introduce certain evidence in
its case in chief in the above-referenced matter. This evidence is relevant to the charges in this
case and is admissible to show, among other things, Defendants’ motive, opportunity, intent,
preparation, plan, knowledge, identity, consciousness of guilt, or absence of mistake or accident.
See Fed. R. Evid. 404(b).

        Please note that, by providing this disclosure, the government is not conceding that this
evidence is admissible only under the provisions of Rule 404(b). The government may also
assert that this evidence is admissible as direct evidence of the charged conduct, that it is
inextricably intertwined with the events charged in the operative Indictment, or that it shows a
continuing course of conduct otherwise admissible under Rules 401 and 402.

       The facts summarized below are supported by the evidence in the government’s
discovery production, including witness statements as reflected in summary memoranda and
source documents such as emails, laboratory reports, and business records.

       This notice supplements the previous 404(b) disclosures that have accompanied the
government’s discovery productions in this case. The government reserves the right to introduce
additional evidence covered by those previous disclosures, and further reserves the right to
amend this notice in advance of trial based on its continuing investigation and trial preparation.



                                                 1
   Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 3 of 11




1. False and misleading representations directed at insured patients. As part of
   Defendants’ scheme to defraud patients, they falsely represented to patients that
   Theranos’s tests were accurate, reliable, and suitable for use in the clinical context, when
   Defendants knew that Theranos’s tests were not properly validated and suffered from
   accuracy problems that rendered them unreliable and not suitable for informing clinical
   treatment decisions. Defendants caused Theranos to misrepresent the accuracy and
   reliability of its tests in advertisements and other promotional materials distributed
   electronically and in print, and further misled patients as to the nature of Theranos’s tests
   by offering their tests for use in the clinical context, necessarily implying that Theranos’s
   tests could be relied upon for medical decision-making. Patients who questioned or
   complained about Theranos’s test results were falsely told that the company was having
   temporary, isolated problems with individual assays, were falsely assured that Theranos’s
   tests could be relied upon, or were given other excuses that masked the limitations of
   Theranos’s technology. Defendants also misled insured and uninsured patients regarding
   the methods of blood collection used by Theranos, causing patients to believe that they
   could have any blood test performed using a finger-stick when Theranos relied on vein
   draws for a substantial portion of its tests. These misrepresentations were directed at all
   potential customers of Theranos, including patients with and without medical insurance
   that might cover the cost of Theranos’s tests. The government may introduce these and
   similar facts through produced documents as well as through testimony from witnesses
   including, but not limited to, doctors and patients who patronized Theranos, marketing
   personnel employed or retained by Theranos, and former employees of Theranos.

2. False and misleading representations directed at doctors. As part of Defendants’
   scheme to defraud patients, they falsely represented to doctors that Theranos’s tests were
   accurate, reliable, and suitable for use in the clinical context, when Defendants knew that
   Theranos’s tests were not properly validated and suffered from accuracy problems that
   rendered them unreliable and not suitable for informing clinical treatment decisions.
   Defendants’ misrepresentations came in multiple forms, including advertising and
   promotional materials distributed electronically and in print, directed at doctors and
   health professionals acting as patient representatives who would later advise patients as to
   which blood testing services they should use. Defendants also caused misrepresentations
   to be directed at doctors during real-time conversations between doctors and Theranos
   representatives. For example, Dr. Linnerson in the Phoenix area was falsely told by
   Theranos representatives that the company’s tests had obtained FDA approval. Similarly,
   doctors who questioned or complained about Theranos’s test results were falsely told that
   the company was having temporary, isolated problems with individual assays, were
   falsely assured that Theranos’s tests could be relied upon, or were given other excuses
   that masked the limitations of Theranos’s technology. Other doctors were deceived as to
   the equipment and methods used for Theranos’s tests, with the company withholding
   information necessary for doctors to place those test results in context. See below.
   Defendants also misled doctors regarding the methods of blood collection used by
   Theranos, causing doctors to believe that patients could have any blood test performed
   using a finger-stick when Theranos relied on vein draws for a substantial portion of its
   tests. Similarly, Defendants misled some doctors regarding the equipment on which
   Theranos’s tests would be run and the location of that equipment. Specifically, when
   Theranos partnered with doctors’ offices to provide testing services in-house, Theranos
   would acquire office space within or near the doctor’s practice and lead the doctor to
   believe that Theranos was maintaining and operating one of its small, Theranos-
   manufactured analyzers onsite. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but


                                             2
   Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 4 of 11




   not limited to, doctors and patients who patronized Theranos, marketing personnel
   employed or retained by Theranos, and former employees of Theranos.

3. False and misleading representations made to Theranos’s Board of Directors.
   Defendants deceived Theranos’s Board of Directors in furtherance of their schemes to
   defraud investors and patients. In particular, Defendants misrepresented the capabilities
   of Theranos’s technology to the Board, making false claims about matters including: the
   capabilities of Theranos’s analyzers; the accuracy and reliability of Theranos’s tests; the
   existence of data proving the accuracy and reliability of Theranos’s tests; the extent to
   which Theranos relied on third-party analyzers; the extent to which Theranos relied on
   vein draws; the nature of FDA’s approval requirements for Theranos’s tests; the extent to
   which Theranos’s technology had been validated by other entities and organizations
   including hospitals; the success of Theranos’s relationship with Walgreens; the revenues
   and financial health of the company; the truth of facts reported in the Wall Street
   Journal’s October 15, 2015 article discussing Theranos; and Defendants’ willingness to
   submit Theranos’s devices for independent testing or conduct comparison testing
   matching Theranos’s test results against those from conventional labs. The government
   may introduce these and similar facts through produced documents as well as through
   testimony from witnesses including, but not limited to, members of Theranos’s Board of
   Directors.

4. False and misleading representations made to Walgreens. In pursuing and
   maintaining Theranos’s partnership with Walgreens, Defendants made misrepresentations
   to Walgreens representatives about matters including: the number of tests Theranos’s
   analyzer could perform using a sample drawn from a finger-stick; the number of assays
   Theranos’s devices could conduct on a single sample; whether Theranos’s technology
   was mature and ready for commercial launch; the existence of technological boundaries
   affecting Theranos’s ability to scale up its testing services; the accuracy and reliability of
   Theranos’s tests and whether those tests were as accurate as or more reliable than
   competing tests from conventional labs; the extent to which Theranos relied on third-
   party analyzers; the extent to which Theranos relied on vein draws; the nature of FDA’s
   approval requirements for Theranos’s tests; whether Theranos conducted adequate
   proficiency testing; the extent to which Theranos’s technology had been validated by
   other entities and organizations including pharmaceutical companies and research
   universities who had purportedly used Theranos’s testing services for clinical trials or
   other studies; the purported use of Theranos’s technology by the United States military;
   Theranos’s ability to provide decentralized testing services at the point of care and the
   company’s experience operating under that model; and the profitability and financial
   health of the company. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to former Theranos employees as well as Walgreens personnel.

5. False and misleading representations made to Safeway. In pursuing a partnership
   between Theranos and Safeway, Defendants made misrepresentations to Safeway
   representatives about matters including: the number of tests Theranos’s analyzer could
   perform; the number of assays Theranos’s devices could conduct on a single sample; the
   accuracy and reliability of Theranos’s tests; whether Theranos’s technology was ready
   for commercial launch; the extent to which Theranos relied on third-party analyzers; the
   extent to which Theranos relied on vein draws; the nature of regulatory approval
   requirements for Theranos’s tests; the extent to which Theranos’s technology had been
   validated by other entities and organizations including pharmaceutical companies and
   research universities; the use of Theranos technology by the military; and the financial

                                             3
   Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 5 of 11




   health and projected profitability of the company. Additionally, Holmes agreed to
   provide a Theranos analyzer to UCSF so that they could evaluate Theranos’s technology
   partly for Safeway’s benefit. Theranos, however, never provided UCSF with a device to
   review. The government may introduce these and similar facts through produced
   documents as well as through testimony from witnesses including, but not limited to,
   former Theranos employees and Safeway representatives.

6. False and misleading representations made to journalists. In promoting Theranos’s
   business, Defendants and their representatives were interviewed by journalists and made
   a number of false and misleading statements to those journalists regarding the state of
   Theranos’s business and the capabilities of Theranos’s technology. For example, Holmes
   made several misrepresentations to reporter Roger Parloff, including: (1) that Theranos’s
   level of quality and low coefficient of variation was revolutionary for a certified lab; (2)
   that Theranos had done 70 or more tests from a single microsample; (3) that Theranos
   was different from labs that used large machines in a centralized process; (4) that
   Theranos was exceeding requirements for proficiency testing; (5) that Theranos’s
   platform could do all of the several hundred tests offered by Quest in a regional lab; (6)
   that Theranos had a single device that could perform any test; and (7) that Theranos’s
   clinical laboratory consisted of hundreds of Theranos analyzer devices. Simultaneously,
   Defendants did not correct the false conclusions that journalists reached based on
   Defendants statements, failing to clarify, for example, that Theranos’s analyzer could
   perform only a limited number of assays and the company relied on third-party analyzers
   for a significant portion of its tests. Moreover, when Defendants saw false statements
   about Theranos’s capabilities repeated in press coverage, they did not correct those
   reports. This remained the case even when other employees brought the inaccurate
   statements to their attention—for example, Theranos attorney Brad Arington confronted
   Holmes about multiple false statements in Roger Parloff’s June 2014 Fortune article
   about Theranos. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees and attorneys as well as journalists who covered
   Theranos and conducted interviews of either Defendant.

7. Fostering culture of secrecy and forcing employees and others to sign non-disclosure
   agreements. In order to prevent the spread of information regarding problems at
   Theranos, Defendants required employees to sign strict non-disclosure agreements.
   Similar agreements were prerequisites to board members, potential investors, and other
   visitors obtaining information about the company, its technology, and its business.
   Similarly, in their roles controlling the day-to-day operations of Theranos and overseeing
   the company’s employees, Defendants took steps to silo information within Theranos,
   discouraging employees from sharing information about their work with other employees
   in the company and fostering a culture of internal secrecy. These actions minimized the
   number of Theranos employees who were aware of problems relating to the company’s
   research and development practices, technological capabilities, clinical laboratory
   practices, and business relationships. In particular, Defendants discouraged employees
   from sharing information regarding Theranos’s use of third-party analyzers for its tests,
   taking specific steps to conceal this fact from employees who did not already know.
   Those steps included renaming third-party devices in Theranos’s information
   management systems and assigning them code names so that employees who accessed
   these systems could not determine that those devices had in fact been manufactured by
   third-party companies. Defendants were so restrictive in controlling employees’
   statements about Theranos that they required some employees to remove references to
   Theranos from the employees’ LinkedIn profiles. Defendants were similarly secretive

                                             4
   Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 6 of 11




   with investors, refusing to disclose to representatives like Lisa Peterson the identities of
   other investors in the company. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but
   not limited to, former Theranos employees and investors as well as potential and actual
   strategic partners of Theranos.

8. Restricting access to laboratory areas within Theranos. Defendants set policies at
   Theranos that severely restricted access to the laboratory areas where Theranos tested
   patient samples. Employees who did not work in the clinical laboratory generally were
   not able to access the areas, and visitors generally were not allowed to view those areas.
   These policies and practices prevented the dissemination of knowledge regarding
   problems with Theranos’s proprietary analyzers as well as Theranos’s use of third-party
   devices for many of its tests. Similarly, while withholding access to the actual clinical
   lab, Defendants misled visitors to Theranos by intentionally giving them the impression
   that the clinical lab consisted of multiple Theranos TSPUs and did not include other
   conventional devices. For example, when Vice President Biden visited Theranos in July
   2015, Theranos did not show visitors the CLIA lab where patient sample testing was
   performed, but set up a room containing a large number of Theranos TSPU boxes on
   shelves, intending that visitors believe they were viewing the machines that ran
   Theranos’s clinical tests. Within Theranos’s Normandy laboratory, Balwani ordered that
   wall dividers be installed to hide the Tecan devices Theranos used to dilute its samples.
   When Holmes was interviewed by Roger Parloff following his visit to Theranos’s
   facilities, she responded to his request to see the lab by indicating that he had essentially
   already seen the lab because he had seen a room with multiple TSPU devices. The
   government may introduce these and similar facts through produced documents as well as
   through testimony from witnesses including, but not limited to, former Theranos
   employees, potential and actual strategic partners of Theranos, journalists, and others
   who visited Theranos.

9. Harassing, threatening, or otherwise influencing doctors or patients who had
   negative experiences with Theranos. When doctors or patients made public statements
   about inaccurate Theranos test results and other negative experiences with the company,
   Defendants and their agents engaged in harassing, threatening, or other improper
   behavior in an effort to dissuade those providers from generating negative publicity for
   Theranos. For example, when Arizona provider Dr. Nicole Sundene was cited in a Wall
   Street Journal article after providing information about an unreliable Theranos test result,
   Balwani visited her offices in person along with Christian Holmes and berated her and
   her staff, threatening to sue her. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but
   not limited to, former Theranos employees as well as doctors and patients who patronized
   Theranos’s testing services.

10. Threatening, influencing, or vilifying journalists in response to negative coverage of
    Theranos. When journalists investigated Theranos and wrote articles exposing
    misrepresentations made by Defendants concerning Theranos’s business and technology,
    Defendants and their agents threatened and other attempted to improperly influence those
    journalists in an effort to suppress negative publicity. For example, when Defendants
    learned that a reporter from the Wall Street Journal was investigating the company and
    planning to publish an article reporting unfavorable facts about the company and its
    technology, Defendants directed attorneys to reach out to the Wall Street Journal and
    attempt to dissuade the publication from releasing the article. In a meeting with the
    reporter, John Carreyrou, his editor, and the publication’s lawyers, Theranos’s attorneys

                                             5
   Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 7 of 11




   insisted that the publication not move forward with the article, incorrectly claiming that it
   was based on false information. Holmes also attempted to persuade Rupert Murdoch
   exercise his power as owner of the Journal to kill the story before it could be published.
   Defendants also vilified journalists who printed negative articles about Theranos,
   blaming them for skepticism regarding Theranos and its technology in an effort to deflect
   blame and accountability from themselves and their company. For example, following
   publication of the October 15, 2015 Wall Street Journal article revealing problems with
   Theranos’s blood testing services, Defendants on at least two occasions led employees in
   a chant of “Fuck you, Carreyrou,” directed at the journalist who investigated and
   authored the article. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees, attorneys representing Theranos or relevant news
   publications, and journalists who investigated and covered Theranos.

11. Blaming and vilifying competing companies. When Theranos was the subject of
    regulatory scrutiny or negative publicity, Defendants attributed blame to competing
    companies like Quest and LabCorp, stating and implying that those companies were
    influencing the government and/or the media. For example, after October 2015, when
    Theranos became the target of unfavorable reporting exposing problems with the
    company’s operations, Holmes led employees in a chant of “Fuck you, SonoraQuest.”
    Defendants made statements during this time period arguing that Theranos had been
    unfairly targeted for criticism as a result of action by competitors given Theranos’s
    potential to disrupt the blood testing industry. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees as well as journalists who
    covered Theranos.

12. Threatening or intimidating employees and former employees. Defendants and their
    agents directed threats and intimidating language at current and former Theranos
    employees in an effort to discourage employees from disseminating facts about the
    problems facing the company’s technology and business. On multiple occasions, when
    employees left the company voluntarily or were terminated, Defendants corresponded or
    met with those employees to deliver stern reminders of the employee’s obligations under
    nondisclosure agreements and threatened employees with consequences should they
    reveal any nonpublic information about Theranos’s technology or business practices.
    When Dr. Adam Rosendorff resigned from Theranos, Balwani became angry Rosendorff
    had forwarded work emails to his personal account out of a fear that regulatory
    authorities might investigate Theranos’s practices. Balwani insisted that Rosendorff sign
    a legal document confirming deletion of the emails. This exchanges caused Rosendorff
    to feel threatened. On other occasions, Defendants reacted angrily and attempted to
    threaten or intimidate employees whom they suspected to be the sources of negative
    publicity concerning Theranos. For example, following their review of some or all of the
    October 15, 2015 Wall Street Journal article discussing Theranos, Defendants directed
    board member George Schultz and Theranos attorneys to meet with Theranos employee
    Tyler Schultz because they believed some of the information in the article was provided
    by him. George Schultz conveyed to Tyler Schultz the warning from Defendants that
    Tyler’s career would be adversely affected if he continued to share information about
    Theranos. During that conversation, Theranos lawyers waited at the house of Tyler
    Schultz’s grandfather, subsequently ambushing Tyler Schultz and threatened him with
    legal action. On another occasion, Balwani became aware of a negative review of
    Theranos as an employer posted on website glassdoor.com. In response, Balwani
    aggressively interrogated several employees in an unsuccessful effort to determine the

                                             6
   Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 8 of 11




   source of the review and discourage further negative reviews. Generally, Holmes and
   Balwani fostered a culture that strongly discouraged skepticism or dissent from
   employees, enforcing that culture by reacting with hostility and intimidation to any
   questioning. The government may introduce these and similar facts through produced
   documents as well as through testimony from witnesses including, but not limited to,
   former Theranos employees and members of the Board.

13. False and misleading representations made to FDA, CMS, CDPH, and other
    regulatory organizations. When Theranos was the subject of inspections by CMS and
    other regulatory organizations, Defendants’ agents presented regulators with selected,
    non-comprehensive data of Theranos’s test results in an effort to mask accuracy and
    consistency problems with Theranos’s assays. Additionally, Theranos failed to develop,
    maintain, and follow appropriate standard operating procedures for its clinical lab, but
    drafted and/or approved such SOPs immediately before or during regulatory inspections
    in an effort to conceal this oversight. In connection with an inspection by CDPH,
    Balwani and others misled an inspector into believing that the Theranos CLIA laboratory
    was limited to a single area. The government may introduce these and similar facts
    through produced documents as well as through testimony from witnesses including, but
    not limited to, former Theranos employees as well as regulatory agency personnel.

14. Violations of industry standards and government regulations or rules regarding
    research and development procedures, medical devices and clinical laboratory
    practices. In furtherance of their scheme to defraud, Defendants disregarded and failed
    to conform to industry standards as well as government regulations or rules regarding
    research and development procedures, medical devices and clinical laboratory standards.
    For example, in conducting research and development purportedly aimed at validating its
    assays, Theranos failed to conduct adequate validation studies, relying on insufficient
    data to claim that their tests were valid, accurate, and reliable. Theranos also cut corners
    in its Arizona research and development testing, failing to implement a clear protocol for
    informed consent for trial participants and fostering a coercive environment for testing.
    Theranos’s CLIA lab was the site of several violations of these rules and standards
    including the use of expired reagents, failure to implement and carry out proper
    proficiency testing and quality control processes, and inadequate record-keeping. Under
    Defendants’ supervision, Theranos’s CLIA lab also improperly failed to develop,
    maintain, and follow adequate standard operating procedures for its clinical tests.
    Defendants also exercised an improper degree of control and influence over the operation
    of Theranos’s CLIA lab despite their lack of medical education or training. Defendants,
    and Balwani in particular, were deeply involved in clinical decisions that should have
    been left to the discretion of the laboratory director—even overruling the laboratory
    director at times. In exercising that control, Defendants consistently made decisions that
    prioritized preserving Theranos’s reputation and secrecy at the expense of providing
    complete information to doctors and patients. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees as well as regulatory agency
    personnel, and expert witnesses.

15. Altering or tampering with third-party medical devices. Theranos’s in-house
    manufactured analyzer—called the Edison, miniLab, or TSPU—was incapable of
    performing a large proportion of the clinical blood tests Theranos offered. The Theranos
    devices were also incapable of handling high-throughput activity required to support
    Theranos’s business model. In response, Defendants caused Theranos to acquire several
    commercially available blood analyzer devices manufactured by third parties. Theranos

                                             7
   Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 9 of 11




   then altered and tampered with those devices by modifying them to run on smaller and/or
   diluted blood samples, contrary to industry standards and the manufacturers’ intended use
   for such devices. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees.

16. Multiplexing test results and disregarding outliers to mask inconsistency. In its
    clinical testing and/or its proficiency testing, Theranos operated its analyzers according to
    a protocol that included running each assay multiple times and then multiplexing the
    results in order to derive the final, reported result. As part of that protocol, so-called
    outlier results—individual results that deviated from the other results for a given assay on
    a given sample—were discarded and not accounted for. This approach tended to mask
    consistency problems with Theranos’s tests. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees.

17. Improperly setting and altering reference ranges. Theranos’s lab practices deviated
    from industry standards and standard testing protocols approved by FDA and validated
    by the industry. In setting the reference ranges for its tests, Theranos improperly relied
    on reference ranges for common, FDA-approved tests and/or conducted insufficient
    studies to set and adjust its own reference ranges. Similarly, after Theranos began
    offering and providing clinical blood testing services, the company improperly adjusted
    reference ranges based on individual clinical results—without conducting sufficient
    studies to justify such an adjustment—in order to bring out-of-range results back into the
    newly adjusted “normal” range and avoid abnormal results to patients. The government
    may introduce these and similar facts through produced documents as well as through
    testimony from witnesses including, but not limited to, former Theranos employees and
    expert witnesses.

18. Withholding critical test results and other important information from doctors and
    patients. In an effort to avoid additional scrutiny of its blood test results and laboratory
    practices, Theranos sometimes withheld test results that were in the “critical” range for a
    given analyte, i.e., results that indicated a patient might need urgent medical care.
    Additionally, Theranos withheld information from doctors and patients indicating what
    type of analyzer had been used for a given test, depriving doctors and patients of the facts
    needed to place certain assay results into context—for example, when multiple samples
    from a single patient had been run on different types of analyzers leading to otherwise
    unexplainable discrepancies in results. Theranos also withheld from doctors and patients
    the fact that Theranos’s tests were not FDA approved, that Theranos relied on third-party
    analyzers for many of its tests, and other key facts regarding problems with their
    laboratory practices. The government may introduce these and similar facts through
    produced documents as well as through testimony from witnesses including, but not
    limited to, former Theranos employees, expert witnesses, and doctors and patients who
    patronized Theranos’s testing services.

19. Declining to conduct or agree to meaningful comparative tests. Despite the fact that
    Theranos’s analyzers and testing procedures varied from industry standards and
    conventional, FDA-approved tests, Defendants declined to conduct sufficient
    comparative tests establishing that Theranos’s test results delivered accurate and reliable
    results when compared to competing technology. Similarly, Theranos failed to conduct
    comprehensive and accurate comparison tests establishing that its assays could reliably
    be conducted on finger-stick samples as opposed to vein draws. Defendants also refused

                                             8
   Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 10 of 11




   to commission or authorize such comparative testing through Sarah Cannon, Cleveland
   Clinic, UCSF, or other independent third-parties, to publish the results of any such
   testing, and to provide that information to the company’s board. The government may
   introduce these and similar facts through produced documents as well as through
   testimony from witnesses including, but not limited to, former Theranos employees,
   expert witnesses, representatives of potential and actual strategic partners of Theranos,
   and members of the Theranos Board.

20. Decommissioning Theranos’s Laboratory Information System database. Theranos
    maintained its clinical test data in a software database it called the Laboratory
    Information System (“LIS”). In October 2016, Theranos announced that it would cease
    offering clinical lab testing services. Following that decision but before the company
    ceased operation in 2018, Theranos “decommissioned” its LIS, rendering it nonfunctional
    and converting the data to a format that is not readily retrievable. This decision had the
    effect of obscuring or destroying detailed information regarding the specific tests
    Theranos conducted during the years of its clinical testing operation, hindering the
    government’s investigation of Defendants. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees and representatives of the
    Theranos assignee.

21. Obtaining personal benefit from position at Theranos. In addition to their salaries and
    other direct compensation, Defendants also obtained significant additional benefits from
    their positions at Theranos. For example, the company regularly paid for luxury travel
    and accommodations for Holmes. Additionally, Holmes routinely required her office
    assistant to perform a large number of personal tasks seemingly unrelated to the business
    of Theranos, including shopping for and returning household items, clothing, luxury
    fashion accessories, and beauty products. Finally, both Holmes and Balwani were he
    beneficiaries of increased local and national standing as a result of their association with
    Theranos. Holmes was featured in numerous publications and lauded as a visionary.
    Defendants also associated with celebrities, dignitaries, and other wealthy and powerful
    individuals who were interested in Theranos. Holmes collected a substantial salary from
    Theranos, which enabled her to live a luxurious lifestyle, driving a luxury SUV, renting
    an expensive home, and purchasing expensive merchandise. The government may
    introduce these and similar facts through produced documents as well as through
    testimony from witnesses including, but not limited to, former Theranos employees,
    journalists who investigated Theranos, members of the Theranos Board, and potential and
    actual investors in Theranos.

22. Concealing the romantic relationship between Holmes and Balwani from investors
    and others. During much of the relevant time period, Defendants Holmes and Balwani
    were romantically involved. This relationship was actively concealed from others to
    whom its existence would have been material, including: prospective and actual
    investors; members of the Board of Directors; representatives of Walgreens, Safeway,
    and other partner organizations; Theranos employees; and journalists. Defendants took
    steps to hide the existence of this relationship, such as commuting to work separately and
    avoiding being seen together outside of work. On at least one occasion, when questioned
    by a journalist as to whether she was in a relationship, Holmes falsely stated that she was
    not. The government may introduce these and similar facts through produced documents
    as well as through testimony from witnesses including, but not limited to, former
    Theranos employees as well as members of the Board of Directors, potential and actual


                                             9
Case 5:18-cr-00258-EJD Document 367-1 Filed 03/30/20 Page 11 of 11




investors in Theranos, potential and actual strategic partners of Theranos, and journalists
who interviewed Defendants.


                                                     Very truly yours,

                                                     ADAM A. REEVES
                                                     Attorney for the United States,
                                                     Acting Under Authority Conferred
                                                     By 28 U.S.C. § 515


                                                     /s/
                                                     JOHN C. BOSTIC
                                                     Assistant United States Attorney




                                         10
